PER CURIAM.
The trial court adjudicated M.B. delinquent and placed him on community control with the condition that he perform seventy-five hours of community service. M.B.’s sentence was imposed without consideration of a predisposition report, and the record contains no evidence that M.B. waived consideration of a predisposition report.
We affirm the adjudication of delinquency entered in this case. However, we reverse the disposition and remand for a new disposition hearing with directions to the trial court to either obtain appellant’s knowing and intelligent waiver of a predisposition report on the record or order and consider a predisposition report prior to final disposition in this matter. See A.H. v. State, 708 So.2d 1043 (Fla. 4th DCA 1998).
AFFIRMED IN PART; REVERSED IN PART and REMANDED WITH DIRECTIONS.
DELL, SHAHOOD and GROSS, JJ., concur.